Citation Nr: 1008180	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-32 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a 
right wrist and thumb injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.  He also served in the Army Reserves and the 
National Guard from January 1975 to January 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in April 2004 and August 2005, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the benefits 
sought on appeal.  In January 2010, the Veteran testified 
before the undersigned Veterans Law Judge. 

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD), and entitlement to service connection 
for residuals of a right wrist and thumb injury are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  The claim for service connection for PTSD was denied in a 
July 1995 rating decision that the Veteran did not appeal.

2.  The evidence received since the July 1995 rating decision 
is new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2009); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the claim of entitlement to service connection 
for PTSD in a July 1995 rating decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103.  The July 1995 rating decision 
became final because it was not appealed.

In the August 2005 rating decision on appeal the RO reopened 
and adjudicated the claim for service connection for PTSD.  
However, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The application to reopen this claim was 
received in August 2004.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in July 1995 consisted of the Veteran's service 
medical records, and post-service treatment records, which 
did not contain a diagnosis of PTSD.  The RO found that the 
Veteran did not have a clinical diagnosis of PTSD that met 
the DSM-IV criteria and there was insufficient evidence to 
establish the occurrence of a stressor.  Therefore, service 
connection for PTSD was not warranted.

Newly received evidence includes VA clinical treatment 
records that document a diagnosis and treatment for 
depression starting in August 2003; September 2004 treatment 
notes from a VA nurse practitioner and social worker who 
diagnosed PTSD and depressive disorder, not otherwise 
specified; a VA examination report in May 2005 that recorded 
a diagnosis of depressive disorder, not otherwise specified, 
and found that the Veteran did not meet the DSM-IV criteria 
for a diagnosis of PTSD; a June 2005 psychiatric evaluation 
that contained diagnoses of PTSD and major depressive 
disorder, along with reports of attempted suicide in service 
and witnessing a friend stabbed during a racial riot in 
Korea; and statements from the Veteran, his wife, service 
member and mother, regarding in-service stressors.   

The Board finds that the diagnoses of PTSD and major 
depressive disorder, along with the recently submitted 
evidence containing a diagnosis of PTSD, and records showing 
treatment for depression, are sufficient to reopen the claim.  
The diagnosed psychiatric disorders in those medical reports 
were not previously considered by agency decision makers, are 
not cumulative or redundant, relate to an unestablished fact 
necessary to substantiate the claim, and together with 
previously considered evidence of record, raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
Those reports and diagnoses are presumed credible for the 
purpose of determining whether the evidence is material.

Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.  To that 
extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Claims for service connection for PTSD encompass claims for 
service connection for all acquired psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the VA 
examiner in May 2005 determined that the Veteran did not meet 
the criteria for a diagnosis of PTSD and the most appropriate 
diagnosis for the Veteran was depressive disorder, the 
examiner did not comment as to whether the Veteran's 
depressive disorder was related to his active service.  
Additionally, post-service treatment records also contain a 
diagnosis of major depression and depressive disorder, not 
otherwise specified.  Therefore, the Board finds that another 
examination and opinion is needed to determine whether any of 
the Veteran's current psychiatric disorders are related to 
his period of active service.

The Veteran claims that he was mentally and physically abused 
by his Drill Instructors during basic training.  He 
reportedly was kicked in the shins, spat on, and refused 
medical treatment.  The Veteran also claimed that his Drill 
Instructors threatened to kill him.  Additionally, while on 
VA examination in May 2005 the Veteran denied personal 
involvement in race riots while stationed in Korea, in a June 
2005 psychiatric evaluation the Veteran reported a history of 
attempted suicide in service and seeing a friend stabbed 
during a racial riot in Korea.  He also testified in July 
2006 about witnessing the race riots in Korea, and seeing his 
injured friend lying on the street.  The Board finds that the 
Veteran should be requested to provide more information 
regarding his claimed participation in the riot and 
witnessing the death of his friend, so that an attempt to 
verify their occurrence may be made through the United States 
Army and Joint Services Records Research Center.

The Veteran contends that he is entitled to service 
connection for residuals of a right wrist and thumb injury 
incurred when a radio fell on his hand in service.  The 
service treatment records show that in May 1970, he reported 
pain of the right wrist and numbness in the thumb after he 
hit his hand against a radio two days prior.  The clinician 
noted minimal swelling and tenderness of the right thumb 
following the injury.  Post-service medical records starting 
in 2003 show complaints and treatment for pain and numbness 
in the right wrist and thumb since service.  In a September 
2004 statement, Dr. D.M. reported that while MRI results were 
negative for fracture, avascular necrosis, or joint effusion, 
there was a suspected tear in the ulnar attachment of the 
triangular fibrocartilage, which could possibly be secondary 
to an injury in service. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Veteran has not yet been afforded a VA 
examination in conjunction with his claim of service 
connection for residuals or a right wrist and thumb injury.  
As the Veteran has provided credible testimony regarding the 
in-service injury and continuity of symptomatology, and the 
record reflects post-service treatment for complaints 
regarding the right wrist and thumb, the Board finds that a 
remand for an examination and opinion is required in order to 
fairly address the merits of his claim.  38 C.F.R. § 
3.159(c)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the evidence of record shows that the Veteran has 
received disability benefits from the SSA.  There is a 
possibility that the Veteran's SSA records contain evidence 
relevant to the Veteran's claims of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, and for residuals of a right wrist and thumb injury.  
The SSA records are not in the claims file and should be 
requested.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA a copy of the decision 
regarding the Veteran's claim for Social 
Security disability benefits and the 
medical records relied upon in that 
decision.

2.  Ask the Veteran to provide information 
regarding his report of witnessing the 
death of a friend during a riot while 
stationed in Korea.  The Veteran should be 
requested to provide the name of the 
friend and a date of the incident.  
Attempt to verify the claimed stressor 
with the United States Army and Joint 
Services Records Research Center.

3.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The claims folder 
should be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
include a complete rationale for each 
opinion expressed.  Specifically the 
examiner should provide the following 
information:

a)  The examiner should diagnose all 
current acquired psychiatric disorders, 
to include PTSD and major depression, 
or explain why there are no diagnoses.  

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that each current 
psychiatric disorder is related to 
service or whether any psychosis 
developed within one year of the 
Veteran's discharge from service in 
April 1971.  In doing so, the examiner 
must consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

c)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  The examiner 
should specifically state whether or 
not each criterion for the diagnosis is 
met.  If so, is the diagnosis of PTSD 
due to a verified in-service stressor?

d)  The examiner is asked to consider 
whether the evidence supports the 
Veteran's contention of an in-service 
personal assault that would be 
productive of posttraumatic stress 
disorder.  The examiner should comment 
on the clinical significance of the 
following:  (1) service medical from 
September 1969 to April 1971, which 
contain no complaint, diagnosis, or 
finding consistent with an acquired 
psychiatric disorder; (2) service 
personnel records; (3) Army Reserves 
and National Guard examination reports 
from 1975 to 1987, wherein the Veteran 
denied a history of nervous trouble or 
treatment as a mental health patient; 
(4) the May 2005 VA examination report; 
(5) VA clinical treatment notes in 
September 2004; and (6) the June 2005 
psychiatric evaluation.   

4.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his right 
wrist and thumb complaints.  The claims 
file must be reviewed by the examiner and 
the examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disorder of the right wrist or 
right thumb is a residual of the May 1970 
injury of the right wrist and thumb, or is 
otherwise related to the Veteran's active 
service.  The examiner should consider the 
Army Reserves and National Guard 
examination reports from 1975 to 1987, and 
the Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms of right wrist and 
thumb problems after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  If the 
Veteran's right wrist and thumb complaints 
are attributable to factors unrelated to 
his military service, the examiner should 
so state.

5.  Then, readjudicate the claims.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


